Exhibit 10.1

AMENDMENT NO. 12

Dated as of April 18, 2013

to

RECEIVABLES PURCHASE AGREEMENT

Dated as of November 30, 2001

This AMENDMENT NO. 12 (this “Amendment”) dated as of April 18, 2013 is entered
into among ENERGY SERVICES FUNDING CORPORATION, a Delaware corporation, as the
seller (the “Seller”), UGI ENERGY SERVICES, INC., a Pennsylvania corporation
(“UGI”), as initial servicer (in such capacity, together with its successors and
permitted assigns in such capacity, the “Servicer”), MARKET STREET FUNDING LLC,
a Delaware limited liability company (as successor to Market Street Funding
Corporation) (together with its successors and permitted assigns, the “Issuer”),
and PNC BANK, NATIONAL ASSOCIATION, a national banking association, as
administrator (in such capacity, together with its successors and assigns in
such capacity, the “Administrator”).

RECITALS

WHEREAS, the parties hereto have entered into that certain Receivables Purchase
Agreement, dated as of November 30, 2001 (as amended, supplemented or otherwise
modified from time to time, the “Agreement”); and

WHEREAS, the parties hereto wish to amend the Agreement as set forth herein;

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Agreement, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms used but not otherwise defined
herein are used herein as defined in the Agreement.

SECTION 2. Amendments to the Agreement. The Agreement is hereby amended as
follows:

(a) Clause (a) of the definition of “Facility Termination Date” set forth on
Exhibit I to the Agreement is hereby amended by deleting the date “April 18,
2013” therein and substituting the date “November 1, 20 13” therefor.

(b) The definition of “Purchase Limit” set forth on Exhibit I to the Agreement
is hereby amended by deleting the amount “$200,000,000” therein and substituting
the amount “$100,000,000” therefor.

SECTION 3. Certain Representations, Warranties and Covenants. Each of the
Seller, UGI and the Servicer, as to itself, hereby represents and warrants that:

(a) the representations and warranties of such Person contained in Exhibit III
to the Agreement (as amended hereby) are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations and warranties were true and correct as of such earlier date);

(b) the execution and delivery by such Person of this Amendment, and the
performance of its obligations under this Amendment and the Agreement (as
amended hereby) are within its corporate powers and have been duly authorized by
all necessary corporate action on its part, and this Amendment and the Agreement
(as amended hereby) are its valid and legally binding obligations, enforceable
in accordance with its terms, subject to the effect of bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally; and

(c) no Termination Event or Unmatured Termination Event has occurred, is
continuing, or would occur as a result of this Amendment.

SECTION 4. Effectiveness. This Amendment shall become effective as of the date
hereof when the Administrator shall have received counterparts of (i) this
Amendment (whether by facsimile or otherwise) and (ii) that certain Eighth
Amended and Restated Fee Letter, dated as of the date hereof, among the parties
hereto (whether by facsimile or otherwise), in each case, executed and delivered
by each of the parties hereto or thereto, as applicable.

SECTION 5. References to Agreement. Upon the effectiveness of this Amendment,
each reference in the Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to the Agreement
as amended hereby, and each reference to the Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Agreement shall mean and be a reference to the Agreement as amended hereby.

SECTION 6. Effect on the Agreement. Except as specifically amended above, the
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.

SECTION 7. No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
party under the Agreement or any other document, instrument or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein, except as specifically set forth herein.

SECTION 8. Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTION
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

SECTION 9. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

SECTION 10. Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.

SECTION 11. Counterparts. This Amendment may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

[Signature Pages Follow]

1

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

ENERGY SERVICES FUNDING
CORPORATION

      By: /s/ Hugh J. Gallagher
 
Name: Hugh J. Gallagher

Title:
  Treasurer



    UGI ENERGY SERVICES, INC.

      By: /s/ Hugh J. Gallagher
 
Name: Hugh J. Gallagher

Title:
  Treasurer

Amendment No. 12 to

Receivables Purchase Agreement (UGI)

S-1

MARKET STREET FUNDING LLC

      By: /s/ Doris J. Hearn
 
Name: Doris J. Hearn

Title:
  Vice President

Amendment No. 12 to

Receivables Purchase Agreement (UGI)

S-2

2

PNC BANK, NATIONAL ASSOCIATION,
as Administrator

      By: /s/ William Falcon
 
Name: William Falcon

Title:
  Senior Vice President

Amendment No. 12 to

Receivables Purchase Agreement (UGI)

S-3

3